against Jeff Miszlay. See Lee v. GNLV, Corp., 116 Nev. 424, 996 P.2d 416
                   (2000). Third, it appeared that because the district court order
                   contemplated that appellant may be permitted to file a second amended
                   complaint, the order may not be final and appealable under NRAP 3A(b).
                   See, Bergenfield v. BAC Home Loans Servicing, LP,     131 Nev. Adv. Op. 68,
                   354 P.3d 1282, 1284 (2015).
                               Appellant has filed two responses, neither of which addresses
                   these jurisdictional concerns. Because appellant has not identified any
                   district court order that resolves the identified outstanding claims, we
                   conclude that the summary judgment order is interlocutory and not
                   appealable under NRAP 3A(b)(1). Even if the order resolved all pending
                   claims, it would still not be appealable under NRAP 3A(b) where appellant
                   fails to demonstrate, or even argue, that the appeal is not moot or that the
                   district court's order constitutes a final judgment in light of this court's
                   opinion in Bergenfield . Accordingly we conclude that we lack jurisdiction
                   over this appeal, and
                               ORDER this appeal DISMISSED.




                   Gibbons




SUPREME COURT
        OF
     NEVADA


(O1 I94Th    et.
                                                        2
                 cc: Hon. Susan Scann, District Judge
                      Salvatore C. Gugino, Settlement Judge
                      Law Offices of Eric R. Blank
                      Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    3
(0} I947A    e